Loretta H. Rush, Chief Justice of Indiana
The Indiana Supreme Court Disciplinary Commission filed a verified "Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the United States Court of Appeals for the Seventh Circuit ("Seventh Circuit") and requesting, pursuant to Indiana Admission and Discipline Rule 23(20), that reciprocal discipline be imposed in this state. On August 14, 2018, this Court issued an "Order to Show Cause," to which both parties have submitted responsive pleadings.
Respondent was admitted to practice law in Indiana and in the Seventh Circuit.
*895On May 29, 2018, the Seventh Circuit issued an order removing Respondent from the roll of attorneys admitted to practice law in the Seventh Circuit for failure to comply with court rules and for unprofessional conduct.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(20)(e)(1)-(3), of any reason why reciprocal discipline should not be issued in this state. However, the Court does find, pursuant to Rule 23(20)(e)(4), that the misconduct established warrants substantially different discipline in this state.
Being duly advised, the Court orders Respondent suspended from the practice of law in this state for a period of 30 days, effective immediately. Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the period of suspension, provided there are no other Indiana suspensions then in effect, Respondent shall be automatically reinstated to the practice of law in this state, subject to the conditions of Admission and Discipline Rule 23(18)(a).
The costs of this proceeding are assessed against Respondent.
All Justices concur.